Citation Nr: 1526700	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for residuals of left fibula fracture.

3.  Entitlement to service connection for left shoulder osteoarthritis.

4.  Entitlement to service connection for left leg lumbar radiculopathy.

5.  Entitlement to service connection for a traumatic brain injury (TBI).

6.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963, at which time he was discharged to the United States Army Reserve.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2014.

These matters were previously before the Board in December 2014, at which time they were remanded to obtain additional information from the Veteran and obtain verification from the United States Department of the Army regarding whether the Veteran was ordered to report for duty in February 1964.  Review of the record reveals, however, that the RO did not contact the Department of the Army to verify the Veteran's period(s) of service as directed by the Board.  The Board finds, therefore, that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to substantial compliance with the remand).

In its December 2014 remand, the Board referred to the Agency of Original Jurisdiction (AOJ) an October 2010 claim of entitlement to service connection for radiculopathy of the left upper extremity.  Review of the record reveals that this issue still has not been adjudicated by the AOJ; thus, it is referred for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Here, the Veteran's military personnel records show that he was discharged from active service and transferred to the Army Reserves in November 1963.  At his October 2014 hearing, he contended that he was traveling to report for Reserve duty in February 1964 when he was struck by a car, and the injuries he sustained as a result caused him to develop the disabilities for which he now claims service connection.  He reports receiving treatment at Kings County and Brooklyn Jewish Hospitals but indicated that his treatment records at these facilities are no longer available.

For VA purposes, active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty for training (INACDUTRA) during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  Periods of ACDUTRA and INACDUTRA include periods of authorized travel to or from duty.  See 38 U.S.C.A. § 101(22)-(23) (West 2014).

Thus, the issues that are currently on appeal turn on whether the February 1964 accident occurred during a period of authorized travel to or from duty.

Because only official service department records can establish if and when an individual was serving on active duty, ACDUTRA, or INACDUTRA, the Board's December 2014 remand directives instructed the AOJ to verify with the Department of the Army whether the Veteran was ordered to report in February 1964.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Although the National Personnel Records Center (NPRC) reported in December 2010 that the Veteran's line of duty records documents are not a matter of record and VA issued a formal finding of unavailability in August 2012, the Board finds that these reports are inadequate to fully resolve the matters on appeal absent evidence of delegation to the NPRC of the service department's authority to determine whether the Veteran had orders to report in February 1964.  Tagupa v. McDonald, 27 Vet. App. 95, 101 (2014) (holding that verification of service must be sought directly from the service department).

Thus, another remand is necessary in order to obtain information from the Department of the Army regarding whether the Veteran was ordered to report in February 1964, and thus, ensure compliance with the directives of the Board's December 2014 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army (Department) to verify whether the Veteran was ordered to report in February 1964.  The Department is requested to confirm which documents were researched and identify periods of recognized service.  All efforts to contact the Department and any negative responses should be documented in the claims file.

2.	Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




